Exhibit 10.7

AMENDMENT
TO THE
HONEYWELL INTERNATIONAL INC.
SEVERANCE PLAN FOR SENIOR EXECUTIVES
(Amended and restated, effective as of January 1, 2009)

                    Pursuant to the authority granted to proper officers of
Honeywell International Inc. (the “Company”) by the Management Development and
Compensation Committee of the Board of Directors on December 11, 2009, the
Honeywell International Inc. Severance Plan for Senior Executives (Amended and
Restated, effective as of January 1, 2009) is hereby amended effective January
1, 2010 by replacing paragraph 20(c) in its entirety with the following new
paragraph 20(c):

 

 

 

“(c)     In the event of a Change in Control, the provisions of this Section 20
shall be applicable to each Participant, as defined in Section 1(t), who is a
Participant on December 31, 2009.

 

 

 

For the avoidance of doubt, no Participant who becomes a Participant on or after
January 1, 2010 shall be eligible for the Enhancement Benefit described in this
Section 20. If it is determined that such a Participant is entitled to receive
payments, benefits and other compensation from the Honeywell Employers (whether
paid or payable pursuant to the terms of this Plan or otherwise) that would
subject the Participant to an excise tax under Section 4999 of the Code, then
the Participant may elect to receive either (1) all payments, benefits and other
compensation from the Honeywell Employers less any applicable income taxes and
the excise tax imposed under Section 4999 of the Code (i.e., without any
Enhancement Benefit), or (2) the amount that maximizes the payments, benefits
and other compensation from the Honeywell Employers to the Participant without
causing any such payment, benefit or other compensation to be an ‘excess
parachute payment’ (as defined under Section 280G of the Code and regulations
and rulings thereunder) less any applicable income taxes.”


 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

/s/ Mark James

 

Mark James

 

Senior Vice President – Human Resources and Communications

Dated: January 12, 2010

--------------------------------------------------------------------------------